Citation Nr: 0000274	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  95-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wounds of the chest and pericardium, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This case was previously before the 
Board in February 1997, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
(Form 9) after a statement of the case is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1999).

In the February 1997 remand, the Board referred the issues of 
entitlement to service connection for a musculoskeletal 
disability as secondary to a shell fragment wound to the 
chest, and service connection for a heart disorder to the RO 
for appropriate action.  Consequently, a September 1999 
rating decision denied service connection for a heart 
disorder.  The veteran was notified of this decision, and has 
not filed a notice of disagreement (NOD).  Therefore, the 
issue of entitlement to service connection for a heart 
disorder is not presently in appellate status.  It appears 
that the RO has not yet adjudicated the issue of entitlement 
to service connection for a musculoskeletal disability 
secondary to a shell fragment wound to the chest.  Therefore, 
this issue is once again referred to the RO for appropriate 
action.  

The Board notes that the issue of entitlement to an increased 
evaluation for residuals of shell fragment wounds of the 
chest and pericardium, currently evaluated as 20 percent 
disabling, is the only issue that has been properly developed 
and certified for appeal.  Accordingly, the Board will limit 
its consideration to that issue.


FINDINGS OF FACT

1. VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim, and all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2. The veteran is left hand dominant.

3.  Service-connected residuals of shell fragment wounds of 
the chest and pericardium are productive of an asymptomatic 
scar, and no more than moderate muscle impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of shell fragment wounds of the chest 
and pericardium have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5302 (in 
effect prior to July 3, 1997 and as amended, 62 Fed.Reg. 
30239 et seq. (June 3, 1997) (effective July 3, 1997), 7803, 
7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Available service medical records disclose that the veteran 
sustained mortar fragment wounds in the left thorax in June 
1969.  By history, the treatment in Vietnam at the time of 
the wound was wound debridement and a closed chest 
thoracotomy.  There is no record of the actual initial 
treatment of the wound in Vietnam.  

In July 1969, the veteran received treatment for the wounds 
at the Naval Hospital at Camp Pendleton.  A physical 
examination revealed two open draining wounds on the left 
anterior thorax 5th intercostal space.  One wound was noted 
to be 6 centimeters (cms) in length, and the second wound, 
which was just slightly inferior to the first, was 
approximately 2 cms in length.  The record notes a greenish 
purulent discharge from these wounds.  X-rays revealed a 
solitary irregular radio-opaque foreign body superimposed on 
the 6th rib anteriorly.  A fluoroscopy of the chest revealed 
a foreign metallic substance in contact with the myocardium 
which moved with the cardiac silhouette.  The diagnosis 
impression was multiple fragment wounds of the left chest and 
pericardium.  The veteran was transferred to the San Diego 
Naval Hospital for further treatment in October 1969.  

The October 1969 hospital record indicates that the veteran 
was evacuated from Vietnam to Camp Pendleton.  Physical 
examination revealed two well healed left anterior scars in 
the fifth intercostal space, and a left midaxillary line 
thoracostomy scar.  A cardiology consultation indicated that 
the veteran sustained a traumatic pericarditis by the initial 
injury which had resolved and no therapy was necessary for 
the metallic foreign body present near the apex of the heart.  
The diagnosis was foreign body in the heart.  The veteran was 
found fit for full duty and was discharged.  

A June 1971 separation examination report notes a scar on the 
left 5th intercostal space.

The veteran filed a claim of entitlement to service 
connection for residuals of shell fragment wounds in April 
1984.  After the veteran failed to report for a scheduled 
examination, the RO granted service connection for shell 
fragment wounds of the chest and pericardium, with retained 
foreign body, in June 1984, and evaluated the disability as 
non-compensably disabling under Diagnostic Code 7899.

A November 1989 VA Discharge Summary notes that the veteran 
was admitted the previous month with complaints of throat 
pain over the previous three days with difficulty swallowing, 
and significant cervical and mouth swelling.  A history of 
recurrent peritonsillar infections and abscess was noted.  
The diagnosis diagnosis was status post left peritonsillar 
and palatal infection.  

In March 1992, the veteran underwent VA medical examinations.  
On VA examination of the skin for other than scars, the 
veteran denied any itching, burning of numbness from his 
scars.  The diagnosis was a residual scar from a shrapnel 
wound of the shoulder and chest.  An orthopedic examination 
revealed the veteran's history included a report of removal 
of a part of a rib in service following his combat wound.  He 
reported complaints of occasional slight pain on deep 
pressure in the left anterior thoracic wall with changes in 
position that had been present for 12 months.  On examination 
there was an 8-cm surgical wound approximately 1-cm wide 
lying 5-cm above and parallel to the left anterior costal 
margin.  No keloid formation or palpable rib defect was 
detected.  A 3 x 1 cm nontender scar was noted in the 
deltopectoral groove of the left shoulder at the level of the 
8th rib, and a nontender 2 x 1 cm left cervical trapezius 
scar was observed.  A 3-cm nontender chest tube scar in the 
anterior axillary line was also described.  A full range of 
motion of the shoulders and cervical spine was noted.  No 
discomfort or impairment of the pectoralis muscle on active 
movements of the left shoulder was detected.  An X-ray 
revealed a metallic foreign body approximately 8-x 3 mm in 
the left anterior lung field at the level of the dome of the 
diaphragm.  It as noted the X-ray showed no rib defect, but 
the costal margin of the left anterior chest was not well 
visualized.  The diagnostic impression was a left anterior 
chest wall wound with retained metallic foreign body, well 
healed asymptomatic shrapnel wounds of the left shoulder, and 
no objective orthopedic limitations.  The cardiovascular 
examination contained the pertinent diagnosis of residual 
healed surgical scar.  

By rating decision dated in August 1992, the RO amended the 
June 1984 rating decision.  The pertinent decision was that 
the veteran was found to be noncompensably disabled for his 
scar from a shell fragment wound to the left shoulder, chest 
and pericardium and left cervical area under Diagnostic Code 
7899-7805.  

A January 1994 VA outpatient treatment record notes a three 
year history of intermittent "chest pain," which was 
described as "pinching and uncomfortable," diffused in the 
midsternum area.  The veteran related that the pain 
occasionally radiates to the left lateral chest area, and 
increases with deep breathing.  A physical examination showed 
two incisions on the left anterior chest wall, which were 
clean and healed.  The final assessment was atypical chest 
pain, probable musculoskeletal.

The veteran sought an increased evaluation of his service-
connected residuals of shell fragment wounds of the chest and 
pericardium in January 1994.

An April 1994 VA examination of the skin for other than scars 
found no skin disorder other than shrapnel scars.  Physical 
examination revealed an old healed linear scar of the left 
anterior chest.  There was no keloid formation, adherence or 
herniation.  There was no inflammation, swelling, depression 
or ulceration, and vascular supply was normal.  The scar was 
not tender or painful on objective demonstration.  
Inflammation, swelling, depression, vascular supply and 
ulceration were all found to be normal.  No limitation of 
function of the part affected was noted.  A chest examination 
noted the veteran complained of recent irritation in his mid 
chest when driving or moving his arms.  The diagnosis was 
shrapnel in chest and a cystic structure which was a benign 
unrelated problem which would not cause any symptoms.  

An August 1994 rating decision continued the noncompensable 
evaluation of the service-connected scars of the chest and 
pericardium area.  The veteran filed a notice of disagreement 
(NOD) with this decision in September 1994, and submitted a 
substantive appeal (Form 9) in February 1995, perfecting his 
appeal.  In support of his claim, the veteran attached an 
undated report from Dr. Parker.  The report notes complaints 
of left chest pain lasting several hours daily.  While the 
physician noted that a chest X-ray showed a foreign body in 
the region of the veteran's chest pain, he was "unable to 
determine if this pain is caused by the foreign body."  

In February 1997, the Board remanded this case to the RO for 
additional development.

In conjunction with the February 1997 remand, VA outpatient 
treatment records from January 1994 to February 1995 were 
associated with the claims folder in June 1998.  A February 
1995 record notes complaints of a dull, aching chest pain 
experienced on a daily basis.  The veteran reported that the 
pain was located in the region of the shrapnel wound.  
Physical examination revealed a well-healed, nontender scar.  
An X-ray showed foreign bodies in the left chest.  The 
physician commented that he was unable to determine if the 
shrapnel is the cause of the pain reported by the veteran.

A February 1999 VA examination report notes complaints of 
chest pain.  The veteran explained that this pain was like an 
"itch that he can not get to."  He denied any exertional 
component to his chest pain.  The veteran reported that the 
pain lasts approximately one-half hour to one-half day, and 
indicated that he treats it with aspirin.  He denied 
shortness of breath, nausea, vomiting, hematoposias or weight 
loss.  A physical examination of the skin revealed an 8 cm x 
1 cm scar in the midsternal area, a 5 cm x 1 cm scar on the 
left apex, a 3 cm x 1 cm scar on the left deltoid, a 1/2 cm x 3 
cm scar in the axillary area, and a 1/2 cm x 1 cm scar in the 
left trapezius area.  These scars were linear, and soft.  No 
tenderness, depression or adherence was noted.  There was no 
underlying tissue loss, no disfigurement, and no limitation 
of function.  There was no ulceration or breakdown, no 
inflammation or edema, and no keloid formation.  No burns 
were noted.  

According to the examination report, the veteran is left-hand 
dominant.  A physical examination of the musculoskeletal 
system revealed no tendon, bone, joint, or nerve damage.  
There were no signs of muscle herniation.  The entry wound 
scar was noted to be in the mid-sternal area, and the exit 
wound is at the left apex.  Range of motion of the left 
shoulder was full in flexion, extension, and external and 
internal rotation without complaints of pain, fatigue or 
weakness.  X-rays of the chest, left shoulder, and left 
clavicle were normal.  

After reviewing the claims folder, the physician opined that 
the veteran's chest pain is noncardiac in origin.  The 
fragment wounds were noted to be "primarily to the chest 
wall area in the left apex region."  The physician 
characterized the residual disability as "slight," based on 
the veteran's history and complaints.  He commented, however, 
that he was "without much objective finding[s] at this 
time."  After noting the veteran's subjective complaints of 
pain, the examiner opined that "objectively he just has a 
scar without any sense of muscle herniation, or bone, tendon 
or muscle damage at this time."  The final assessment was 
scar from shell fragment wounds to the left shoulder, chest, 
pericardium and left trapezius area.

In April 1999, the RO granted a 20 percent evaluation for the 
veteran's service-connected residuals of shell fragment 
wounds of the chest and pericardium.  In addition, the RO 
found clear and unmistakable error (CUE) with the June 1984 
rating decision, which assigned a noncompensable evaluation 
for the disability, and determined that the veteran was 
entitled to an effective date of April 13, 1984, the date of 
the original claim, for the 20 percent evaluation. 

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).   
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. § 4.7 (1999).

The Board notes that during the pendency of the appeal, the 
rating criteria for muscle injuries were revised.  See 62 
Fed. Reg. 30327-28 (June 3, 1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  Therefore, the veteran's increased 
rating claim will be considered under both the old and new 
law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997).

Current VA regulations provide that for VA ratings purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (1999).

The Ratings Schedule prior to July 3, 1997 provided that a 
slight muscle injury disability results when there is 
evidence of a simple wound of the muscle without debridement, 
infection or results of laceration.  The service department 
record shows a wound of slight severity or relatively brief 
treatment and return to duty.  Healing with good functional 
results.  No consistent complaints of cardinal symptoms of 
muscles injury or painful residuals.  There is a minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  No significant impairment of 
function and no retained metallic fragments.  See 38 C.F.R. § 
4.56 (effective before July 3, 1997).


The Ratings Schedule since July 3, 1997 provides that a 
slight muscle injury disability results when there is 
evidence of a simple wound of the muscle without debridement 
or infection.  The service department record shows a 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability.  There is a minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  See 38 C.F.R. § 4.56 (effective after July 3, 
1997).

The Ratings Schedule provides that moderate muscle injury 
disability results when there is evidence of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (effective before and after July 3, 
1997).

A moderately severe muscle injury is manifested by a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring, with objective findings of relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups, indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and when tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible X-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id.

As indicated above, the veteran is left-handed.  The 
residuals of shell fragment wounds of the left chest and 
pericardium thus involves the dominant upper extremity.  The 
Rating Schedule provides ratings for injuries to dominant 
side extrinsic muscles of shoulder girdle, including the 
pectoralis major II (costosternal), latissimus dorsi and 
teres major, pectoralis minor and rhomboid, muscle group II, 
when there is evidence of slight (0 percent), moderate (20 
percent), moderately severe (30 percent) or severe (40 
percent) muscle injury.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5302 (1999).

Medical evidence demonstrates that the residuals of a shell 
fragment wounds to the chest and pericardium, Muscle Group 
II, represent no more than a moderate muscle injury. The 
service medical records demonstrate reported debridement, a 
single retained metallic foreign body with no evidence of 
bone damage, and a purulent discharge at one point.  The 
veteran sustained traumatic pericarditis, but this resolved 
with no requirement for therapy.  He was returned to full 
duty approximately five months after the combat wound.   This 
history fits the schedular criteria for a moderate, but not a 
moderately severe or severe injury as it does not demonstrate 
prolonged hospitalization, prolonged infection, sloughing of 
soft parts or intermuscular scarring.  

The record does not disclose consistent reports of the 
cardinal signs or symptoms of muscle injury.  The veteran 
failed to report for examination in 1984 and no such 
complaints were noted in 1989.  In 1992, he reported the 
presence of pain to deep pressure only within the last 12 
months.  The current objective medical findings do not 
indicate a relatively large entrance scar so situated as to 
indicate the track of a missile through important muscle 
groups, with moderate loss of deep fascia, moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles compared with the sound side.  In fact, the 
examiner who performed the February 1999 VA examination 
specifically noted that there was no objective evidence of 
damage to the muscle, bone or tendon.  There was no pain, 
fatigue, weakness or lack of endurance on range of motion of 
the left upper extremity.  After reviewing the claims folder, 
the physician characterized the disability as "slight," 
based on the veteran's history and complaints.  He concluded 
that "objectively he just has a scar without any sense of 
muscle herniation, or bone, tendon or muscle damage at this 
time."

The Board concludes that if only the current findings were 
for consideration, they would not support a rating for more 
than a slight muscle injury.  Under the rating criteria, 
however, the Board must also consider the service department 
records.  For the reasons noted above, these records would 
support a finding of a moderate degree of muscle injury, 
particularly in light of the retained metallic fragment.  
They do not indicate the type of extensive injury to muscle 
or soft tissues required to sustain a finding of a moderately 
severe or severe injury, and the current examiner's comments 
confirm that fact.  Accordingly, a rating in excess of 20 
percent, under the criteria effective before and after the 
July 1997 amendments, for injuries to Muscle Group II is not 
warranted.  

As for the scars themselves, they have been consistently 
described as soft, well healed, and nontender.  On VA 
examination in April 1994, it was noted that the scars were 
not painful, there was no inflammation, swelling or 
depression, and there was no limitation of function as a 
result of the scars.  In addition, the February 1999 VA 
examination report showed no signs of residual disability or 
functional impairment (limitation of motion, etc.) 
attributable to the scars.  Therefore, since the scars are 
essentially asymptomatic in these critical respects, there 
are no grounds for assigning a rating higher than 20 percent 
(to include a separate evaluation solely for scars) even with 
consideration of the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805.  It further deserves 
mentioning that, in light of the asymptomatic nature of the 
scars, it would not be appropriate to conclude that the 
veteran has "intramuscular cicatrization or binding" that 
are required for a finding of "moderately severe" or 
"severe" injury to the muscles in question.  See 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5302.

The clear weight of the most probative evidence is against 
the claim.  Accordingly, the benefit of the doubt doctrine is 
not for application.



ORDER

An increased evaluation for residuals of shell fragment 
wounds of the chest and pericardium is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

